The Sentinel Funds Supplement dated April 23, 2010 to the Class A, Class B, Class C, Class D, Class S and Class I Prospectus dated March 30, 2010 Common Stock Fund Effective as of April 30, 2010, Hilary Roper will be named co-manager of the Common Stock Fund. Effective as of April 30, 2010, the disclosure in the Prospectus regarding management of the Common Stock Fund will be modified as follows: The section of the Prospectus titled Fund Summaries  Sentinel Common Stock Fund  Management  Portfolio Manager will be modified to read in its entirety: Portfolio Managers . Daniel J. Manion, Senior Vice President and Director of Equity Research with Sentinel, has managed or co-managed the Fund since 1994. Hilary Roper, Vice President with Sentinel, has co-managed the Fund since 2010. The section of the Prospectus titled Management of the Funds  Common Stock Fund will be modified to read in its entirety: Common Stock Fund Mr. Manion is lead manager and Hilary Roper is co-manager of the Common Stock Fund. Mr. Manion has managed or co-managed the Fund since 1994. Ms. Roper has been associated with Sentinel since 1998 as an equity analyst and has co-managed the Fund since 2010. Prior to joining Sentinel, she was an equity analyst at Schroder Capital Management International. She holds the Chartered Financial Analyst designation.
